Citation Nr: 1221533	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  98-01 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as a personality disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, claimed as a residual of a head injury.

3.  Entitlement to service connection for a visual disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and September 1998 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared for three hearings in connection with these claims.  In June 1998, he presented testimony before a Decision Review Officer (DRO).  In October 2004 he presented testimony before a Veterans Law Judge (VLJ) in Washington, DC.  The VLJ who held the hearing in October 2004 retired, and the Veteran was offered another hearing, which he accepted.  The Veteran then testified before the undersigned Acting VLJ during a video-conference hearing in March 2012.  Transcripts of these hearings have been associated with the claims file.  

These issues were remanded for further evidentiary development in May 2005, August 2009, and November 2011.  The requested development was completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's statements regarding continuing visual, cognitive, and psychiatric symptomatology since service lack credibility.

2.  The Veteran's report of being beaten in the head with clubs by Marine guards lacks credibility.  

3.  The Veteran has had significant head trauma outside of his military service including being struck in the head by fists, baseball bats, clubs, and glass bottles; he was also a professional boxer and has sustained head injuries boxing, wrestling, and playing football and lacrosse.  

4.  The Veteran has a documented history of extensive substance abuse which includes alcohol, marijuana, and cocaine.  

5.  The most probative evidence in this case indicates that the Veteran does not meet the criteria for a diagnosis of PTSD.  

6.  The Veteran does not have a currently diagnosed personality disorder.  

7.  The Veteran did not develop a psychiatric disorder during service or for years thereafter, and the preponderance of the evidence is against a finding that any current psychiatric disorder is related to his military service.  

8.  The Veteran did not develop memory loss or any other cognitive disorder during service or for years thereafter, and the preponderance of the evidence is against a finding that any current memory loss or cognitive disorder is related to his military service.  

9.  The Veteran did not develop a visual disorder during service or for years thereafter, and the preponderance of the evidence is against a finding that any current visual disorder is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, claimed as a personality disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for memory loss as a residual of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for a visual disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, May 2003, February 2004, June 2005, and November 2007 letters the provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and October 2009 letters advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The claims were last readjudicated in September 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, letters from the Veteran's brothers, and hearing testimony.

The Board recognizes that a VA mental disorders examination in August 2011 stated that he could not offer certain opinions without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  As the examiner provided an explanation as to the basis for his opinion that the issue regarding whether depression was incurred or aggravated during service cannot be resolved without resorting to speculation - that is, the Veteran also had alcohol and drug use that could have affected the depression - the Board finds that a remand to attempt to obtain further clarification would not result in any additional answers to the relevant questions.  The issue of whether a cognitive disorder was incurred in or aggravated during service was addressed by another examiner as described below.  

In addition, the Board notes that the case was remanded in May 2005 to provide the Veteran with proper VCAA notification, to obtain relevant records from VA facilities, the Social Security Administration (SSA), and a Naval Hospital, and to provide the Veteran with VA examinations.  The case was again remanded in August 2009 for additional VA examinations and in November 2011 to provide the Veteran with an additional hearing.  The identified VA records were subsequently obtained.  The Veteran was provided a video-conference hearing, multiple VA examinations, and VCAA notification letters as discussed throughout this decision.  The Board finds that the examinations provided are adequate to address the current issues; namely whether the Veteran has any of the claimed disabilities related to his service.  In 2008, SSA reported that the Veteran received supplemental security income payments, and there were no records regarding disability benefits for the Veteran.  In October 2005, the National Personnel Records Center notified VA that no records pertinent to the Veteran could be found from the U.S. Naval Hospital in Rota, Spain in 1978.  The Veteran was notified of the unavailability of these records in September 2008 and May 2009.  Accordingly, the requirements of the remands were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Law and Analysis

The Veteran asserts that he has memory problems, visual problems, and psychiatric problems resulting from being beaten in the head with clubs by Marine guards while in the brig aboard the USS Albany in 1978.  He indicates that he was taken to a Naval Hospital in Rota, Spain, where his head wounds were sutured.  


I.  Factual Background

In his May 1997 claim, the Veteran reported that he started forgetting where to be, what to do, and what his job was after he was beaten by Marine guards.  In a July 1997 statement, he noted harassment by his superiors onboard the USS Albany and indicated that he was assaulted by petty officers.  

The Veteran has also testified at three different hearings related to these claims.  During his June 1998 DRO hearing, the Veteran was asked if he grew up scuffling like some normal teenagers do; he replied that he had not.  He also indicated that his first treatment for not feeling right was at the VA in Montrose, New York, in 1994 after his mother died.  

During his October 2004 Board hearing, the Veteran testified that a doctor aboard ship took out the stitches on his head.  He relayed his belief that all of his physical problems were related to the claimed incident with the Marine guards and that his psychological problems were also related to this incident, as well as verbal abuse and being given only bread and water in the brig.  He again noted that the first time he received psychiatric treatment was in 1994 after his mother died.  He stated that this was the first time he sought treatment for any of his disabilities.  The Veteran testified that he boxed prior to service, had a lot of fights on the ship, and boxed for a living after service.  He reported that he got knocked out by his brothers, but not out cold.  He said that he also had his bell rung while playing football and lacrosse.  

During his March 2012 Board hearing, the Veteran testified that he lost focus in his eyesight after being hit in the head with clubs by Marine guards and had continual eye problems since that time.  Later during that same hearing, he testified that his visual problems developed over time.  He stated that his only visual problem was that he lost his ability to focus.  He relayed that he first noticed psychiatric problems after service.  He testified that he was dazed after he was assaulted and now has profound problems with memory loss, primarily his short term memory.  

The Veteran's service treatment records reflect that, upon entry into service, an evaluation of the eyes was normal, as were psychiatric and neurologic evaluations.  An April 1978 physical performed prior to confinement specifically noted that the Veteran had no marks or bruises on his body at that time and that his only complaint was a nagging cough.  A May 1978 confinement physical examination noted a scar in the left scapular region (shoulder).  The Veteran denied having any complaints.  

In June 1978, the Veteran was referred to the medical officer because of repeated violent outbursts, multiple threats to his superiors and coworkers, and his unwillingness to work.  At the time, the Veteran stated that he was constantly provoked and tormented by his petty officers and felt that they were prejudiced against him because of his race.  His response had been fighting and threatening to fight; he had recently knocked out a petty officer.  On the day of the interview, he slammed his fist into a bulkhead in the weapons department office.  He reported that he was/is a boxer of accomplishment.  While aboard the USS Albany, the Veteran had been in one fight of significance.  A mental status examination was essentially normal, and the Veteran was alert and oriented.  He was articulate and appeared to be of above average intelligence.  He had no bizarre ideas and no evidence of a significant thought disorder, but poor insight and judgment were evident.  The impression was that the Veteran had a severe immature personality disorder.  

A psychiatric and neurologic evaluation was normal at separation, as was an evaluation of the eyes.  The Veteran had marks on the left ankle and upper back (left side) from lacerations and a vaccination scar on the left arm.  On a report of medical history completed by the Veteran in connection with that examination, he denied having eye trouble, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.  

The Veteran's service personnel records show that he was subject to non-judicial punishment on four occasions aboard the USS Albany.  He received an administrative discharge.  

The Veteran was hospitalized at VA as a result of substance abuse in November 1994, March 1995, August 1995, September 1996, December 1996, and April 1997.  Of note, during the November 1994 hospitalization the Veteran reported that he had a scar over his left scalp following an assault in August 1994 when he was hit by a club.  Upon admission, no cognitive defects were noted, and the Veteran denied having blurred vision.  During the March and August 1995 hospitalizations, he denied blurred vision and visual problems.  At the latter hospitalization, the Veteran complained of a loss of short-term memory.  He reported having a history of blunt head injury including being hit by a club and being hit in the head with a baseball bat in August 1994.  During his September 1996 hospitalization, he also reported being hit in the head with a bat in 1992.  The Veteran further relayed that he was a professional boxer for four years.  He noted that he was having difficulty with his short-term memory.  During the December 1996 hospitalization, it was noted that there may have been some damage that occurred while the Veteran was boxing, such as a head injury.  

Private and VA treatment records have also been obtained in this case.  The Veteran was administered a psychiatric evaluation by a private psychiatrist in October 1998 during which he reported having mental distress for 10 years.  He also indicated that he had used cocaine, marijuana, and beer to excess for more than 20 years and that he had quit two years prior to the evaluation.  He further reported suffering repeated head trauma in the past.  The diagnosis was major depression with psychotic features, polysubstance dependence in total remission, and rule out organic mental disorder.  During that same month, the Veteran told the psychiatrist that he had poor memory.  The psychiatrist's summary of findings included psychosis.  The Veteran also reported that he was assaulted in 1998 and had severe head injuries.  

In 1996, the Veteran was referred by VA for a psychological consultation and a neuropsychological examination because he appeared to be exhibiting short-term memory impairments.  During the November 1996 psychological consultation, he complained of receiving numerous blows to the head beginning in childhood and stated that this resulted in a loss of consciousness on at least one occasion.  He reported that his father struck him on the head often, and he described himself as "a human punching bag" for his two older brothers.  The Veteran also noted having numerous street fights during which he was hit on head with bats and bottles.  He attributed his short-term memory problems to injuries sustained in these confrontations, as well as during a career as a professional boxer.  No obvious impairment in visual perception was observed.  The examiner noted that the Veteran's verbal self-report was less credible and at times bordered on confabulation.  Consequently, the Veteran could not be considered a reliable historian.  Testing revealed pervasive cognitive deficits consistent with the head injuries the Veteran reported he had sustained.  The diagnosis was dementia due to multiple etiologies (head trauma; alcohol-induced persisting dementia).  

During the December 1996 neuropsychological examination, it was noted that the Veteran was believed to be a reliable source of information.  He reported that he was physically and emotionally abused as a child and noted that his father used him and his brothers as "punching bags."  At 5 years old, his father reportedly punched him in face while drunk) and chased him around the house with a knife.  The Veteran also reported using drugs and alcohol since the age of 13.  He described a number of incidents in which he sustained head injuries, including abuse from his father, wrestling and boxing for recreation, numerous street fights in which he was hit in the head with glass bottles or other objects, being hit in back of the head with a baseball bat in 1991, and being hit in the front of the head with a club in 1994.  The Veteran stated that he had had loss of consciousness a number of times.  He reported first noticing problems with his memory in 1993.  Testing revealed memory problems, and the examiner noted that the impairments may be the result of the head injuries the Veteran sustained and/or his substance abuse.  According to the examiner, given the multiple head injuries, it is extremely likely that his head injuries may, at least in part, contribute to his current cognitive impairments.  The assessment was polysubstance dependence.

A February 1998 VA treatment record shows diagnoses of depression not otherwise specified (NOS) and psychosis NOS.  After a May 1998 eye examination, the Veteran was diagnosed with intermittent iritis, blepharitis, and chronic open angle glaucoma suspect (unlikely).  In July 1998, a psychiatrist noted that the Veteran appeared to have some permanent organic brain injury secondary to head trauma sustained while a boxer.  In September 1998, the Veteran had a left eyebrow laceration sutured after a fight with his brother.  During a VA mental health appointment in March 1999, the Veteran complained of blurred vision that started when he began taking an anti-psychotic medication one year previously.  He also noted that he was a former professional boxer.  The diagnoses at that time were schizoaffective depressed type and cognitive disorder NOS.  The blurred vision reportedly improved after his medication was switched.  VA treatment records from 2000 show an assessment of schizoaffective disorder.  

Two of the Veteran's brothers have submitted statements on his behalf.  In an October 2009 statement, one of the Veteran's brothers reported that over the last 20 years the Veteran had an inability to hold a job.  The brother observed that the Veteran had short term memory loss, feelings of persecution, and depression and anxiety.  In a November 2009 statement, one of the Veteran's brothers reported that he had difficulty holding a job since his discharge from service.  The brother observed that the Veteran does not remember things they talk about at times and appears to be depressed.  

The Veteran has had multiple VA examinations in connection with these claims.  During a June 1997 PTSD examination, he reported having a lot of fights in the Navy, doing bread and water twice, and being hit on the head with a night stick and fighting consciousness.  He indicated that he first noticed memory deficits after he got out of the Navy.  The Veteran also reported being hit in the head many times in the Navy, being in street fights, and losing consciousness many times.  In addition, the Veteran stated that he first began using marijuana, cocaine, and alcohol at the age of 18.  The examiner commented that the memory impairment was likely due to numerous head injuries and/or substantial substance abuse.  The diagnosis was psychotic disorder NOS and polysubstance dependence.  The examiner believed the Veteran was having difficulty due to head injuries sustained while in the military and while in many street fights.  It was noted that the Veteran did not suffer from the typical symptoms of PTSD and was certainly not suffering from combat-related PTSD.  The examiner stated that further evaluation would be necessary in the future when the Veteran had some more time or distance from his substance abuse.  

The Veteran was also given a general medical examination in June 1997.  An evaluation of the eyes found that his pupils were equal and reacting to light, that the extraocular muscles were intact, and that there was no icterus.  

The Veteran reported for a series of examinations in March 1998.  He indicated that he had blunt force trauma in 1978 requiring sutures.  At his neurological examination, he was diagnosed with organic mental syndrome secondary to head trauma.  At his scars examination, the examiner diagnosed him with status post multiple trauma to the head and face with disfiguring scars.  At his general medical examination, the Veteran was assessed as having multiple healed scars of the head, scalp, upper lip, and eyebrow due to traumatic injuries.  At his eye examination, he was diagnosed with blepharitis.  His vision was 20/30 uncorrected and 20/20 corrected in each eye.  He had no diplopia or visual field defect.  

During the Veteran's March 1998 mental disorders examination, the Veteran reported having an extensive substance abuse history, which included alcohol, marijuana, and cocaine, all of which began before the service.  He relayed that he had been arrested many times and that most of the time it was for fighting or drugs.  The Veteran stated that he was knocked unconscious many times and had had stitches in his head.  A physical examination did reveal obvious organic impairment, and the diagnoses included dementia due to head trauma and mild PTSD.  

After a March 1999 neurological disorders examination, the Veteran was diagnosed with headaches status post head injury.  He had a general medical examination that same month, and the examiner noted headaches, emotional disturbance, multiple scars on the scalp and face, and drug and alcohol dependence in remission.  

The Veteran was afforded a VA eye examination in November 2006.  He complained of blurred visual acuity for reading and reported being assaulted in service.  The impression included status post trauma to the face and head; left eye focal cataract (not currently visually significant), traumatic in nature and at least as likely as not caused by the Veteran's reported history of trauma; presbyopia related to normal aging process; and, most likely physiologic cupping.  

The Veteran reported to a series of examinations in December 2006.  After his scars examination, it was noted that it was more likely than not that occipital and face scars were related to the head and face trauma claimed by the Veteran during the military.  Likewise, after neurological examination, an examiner opined that memory loss and headaches were more likely than not related to the Veteran's claimed assault in service with head injury and stitches.  The examiner noted that post-service trauma may have contributed to the condition as well.  

During his December 2006 PTSD examination, the Veteran reported that he was frequently physically abused as a child by his father and brothers.  One time, his father punched him in the nose.  He also witnessed domestic violence between his parents, and his father chased him with knives and hammers.  He reported playing lacrosse and football in school and indicated that he was in 2 or 3 fights.  According to the Veteran, he had a long history of repetitive head injuries dating back before his entrance to the military.  His father was a boxer who boxed with him from age 3, and he noted that he was hit and "got his bell rung" over 100 times during childhood, which included symptoms of dizziness, confusion, and disorientation, although he never lost consciousness or had a concussion.  The Veteran reported getting into 4 or 5 fights in the Navy and being beaten in the head with clubs 4 or 5 times while serving time in the brig.  According to the Veteran, he did not lose consciousness during any of these incidents or after being "jumped" and physically attacked by large numbers of people on too many occasions to count.  The Veteran reported sustaining multiple head injuries; most recently being hit on the head with a club by a store owner.  The Veteran stated that his memory was "ruined" after being beaten with clubs during service.  He noted that he was more on edge, had difficulty not thinking about the event, and was withdrawn, jumpy, and concerned that people would attack him.  

The examiner determined that the Veteran did not fully meet criteria for a diagnosis of PTSD.  The diagnoses included polysubstance dependence in partial remission and a cognitive disorder NOS.  The examiner also noted that it was impossible to determine the precise cause of the Veteran's cognitive and memory impairment and opined that the post-military difficulties were most likely due to the addictive effects of ongoing substance abuse and multiple head injuries, including the alleged head injury he experienced while in the Navy.  The examiner also noted that childhood abuse and exposure to domestic violence are risk factors for the development of PTSD symptoms.  In addition, the examiner commented on symptoms pre-existing service; however, the opinion was confusingly worded and internally contradictory as to the precise causal relationship between service and the Veteran's claimed disorder.  The Veteran was noted to be an inconsistent historian.  

After a December 2006 general medical examination, an examiner noted head trauma more likely than not related to service with residual scar formation on the face and scalp and headaches.  The examiner also noted dementia and cognitive impairment due to multiple etiologies secondary to service-related head trauma, alcohol-induced, persistent dementia.  The examiner opined that PTSD was more likely than not service-related and stated that headaches and left eye focal cataract were more likely due to service-related trauma of the head and face.  Finally, the examiner opined that psychological problems and memory loss are more likely than not service-related.  

The physician who performed the November 2006 eye examination also performed additional eye examinations in March 2009 and November 2009.  She continued her diagnoses of status post trauma to the face/head as evidenced by healed lacerations; focal traumatic cataract left eye (not visually significant) at least as likely as not secondary to the Veteran's history of trauma; presbyopia related to normal aging; and, physiologic cupping.  Glaucoma was also suspected.  In an addendum to the March 2009 report, she opined that the history of blepharitis is unrelated to the military service history of trauma.  In a February 2011 addendum report, the examiner stated that one cannot determine when the ocular trauma occurred, only that a focal traumatic cataract in the left eye exists.   

The Veteran was afforded a PTSD examination in November 2009.  He was described as a somewhat accurate historian, although his cognitive deficits were apparent.  The Veteran reported that his father hit him with a closed fist beginning at an early age and threw a knife at his mother.  He was hit regularly by his father and older brothers.  He was also hit in the head a lot when boxing during his youth.  The examiner noted that a June 1978 Navy health record noted that the Veteran had above average intelligence with no bizarre ideas and no evidence of a thought disorder.  The Veteran reported being hit in the head with clubs by Marines in the brig.  He also stated that the ship had missile exercises of which he was not informed.  He recalled that the shock of the sounds of the missiles created a great level of fear, as he thought the ship was under attack and engaged in warfare.  He stated that his memory loss occurred after his service in the Navy.  

The examiner could not state with any degree of certainty that cognitive impairments clearly and unmistakably preexisted service.  In the examiner's opinion, the Veteran appeared to have a long standing, quite possibly pre-existing, personality disorder, which resulted in his frequent difficulties during his short period of enlistment in the service.  His persecutory ideation might well play into his recollection of events as well, so it was difficult to assess whether the attack he described while in the service actually occurred or was a distortion.  Hence, the examiner opined that it was at least as likely as not that the Veteran's cognitive impairment was related to his military service.  The diagnoses included cognitive disorder NOS, polysubstance dependence, and alcohol in remission.  

In a February 2011 addendum, the examiner clarified his opinion.  He stated that it was not possible to make a clear and unmistakable assertion that the Veteran had no cognitive disorder prior to entering service.  According to the examiner, if the attack described by the Veteran occurred it might have caused or exacerbated his condition.  As such, it was the examiner's determination that the likelihood was "50/50" or "at least as likely as not" that the Veteran's cognitive impairment was related to his military service.  

The Veteran was afforded a mental disorders examination in August 2011.  He reported having depression since about age 14, which worsened after serving in the military.  The examiner diagnosed cognitive disorder NOS and depression NOS.  As the depression reportedly pre-dated service, the examiner opined that it was not the result of military experiences.  The examiner could not determine if the depression was aggravated by service without resorting to mere speculation and noted that the depression may have worsened because of drug use or alcohol abuse.  The examiner also could not resolve the issues of when the cognitive disorder began or if it worsened as a result of service without resorting to mere speculation as it is not clear from record when cognitive disorder began as the Veteran reported having head injuries at a young age.  

The Veteran was afforded a VA traumatic brain injury examination in August 2011.  A report of cognitive testing was prepared by a VA psychologist in connection with the examination.  Both the examiner and the psychologist noted the pre-service head traumas, in-service allegations, history of substance abuse, and post-service traumatic brain injuries.  

The report of cognitive testing noted that the Veteran's reported history of brain injuries was inconsistent.  Cognitive testing generally revealed moderately to severely impaired scores.  The Veteran demonstrated poor effort and motivation, suggesting his current test scores were most likely an underestimation of his actual abilities or potential.  Additionally, his cognitive deficits were in contrast to his reported no problems completing his activities of daily living, as well as instrumental activities of daily living, such as managing finances, traveling independently, taking public transportation, etc.  Further, the magnitude of his deficits noted on testing was beyond what one would expect from the type of brain injury he reportedly sustained in the military.  The psychologist opined that the etiology of the cognitive impairment was most likely mixed, including childhood brain injuries (repeatedly hit in the head by his brothers during boxing and by his alcoholic father), sports-related concussions in high school, and a long history of polysubstance dependence and abuse.  A pre-morbid personality disorder could not be ruled out.  

After an examination and review of the cognitive testing report, the traumatic brain injury examiner diagnosed the Veteran as having a mild traumatic brain injury with residual headaches.  The examiner opined that it is at least as likely as not that the Veteran's chronic headaches were caused by a service-related traumatic brain injury.  The examiner also opined that the Veteran's cognitive functioning was normal prior to his entering service, noting that records suggest he was an average student prior to service and there was no evidence to indicate any significant cognitive impairment present prior to service.  

Finally, the examiner opined that it is not at least as likely as not that the Veteran's chronic cognitive impairment was caused by a service-related traumatic injury.  He explained that by the Veteran's report, the traumatic brain injury in-service was mild in nature having been associated with either brief (2 minute or less) or no loss of consciousness depending on the account.  The examiner explained that the magnitude of the cognitive problems were out of proportion to degree of deficits that would be expected as a residual effect of the type of mild traumatic brain injury that the Veteran suffered while in service.  The examiner rationalized that there were multiple factors suggesting that the Veteran's cognitive complaints and poor performance on neuropsychiatric testing were due to factors other than his service-related traumatic brain injury, such as his multiple non-service related traumatic brain injuries and the significant history of non-traumatic brain injury related factors (ethanol/drug abuse) that may be independently associated with cognitive impairment.  


II. Legal Criteria

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As the Veteran's claimed stressor does not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III. Legal Analysis

A. Credibility

The Board has reason to question the Veteran's credibility in this case.  In November 1996, a psychology intern and psychologist noted that the Veteran could not be considered a reliable historian and noted that his verbal self-report was less credible and at times bordered on confabulation.  During a December 2006 VA PTSD examination, the Veteran was reportedly an inconsistent historian.  The examiner noted that, by the end of the evaluation, the Veteran was contradicting his earlier responses in a manner bordering on confabulation.  When confronted with this observation, the Veteran stated that he had a poor memory and that his inconsistency was due to his mental problems.  The VA psychiatrist who performed cognitive testing on the Veteran in August 2011 also noted that the Veteran's reported history of brain injuries was inconsistent.  

The Veteran has made numerous inconsistent statements.  For example, in June 1997, he stated that he first began using marijuana, cocaine, and alcohol at age 18; however, in other reports, including a March 1998 VA mental disorders examination, he stated that his substance abuse pre-dated service (the Veteran enlisted when he was 17).  In March 1998, the Veteran relayed that he used to smoke weed with his father when he was a little kid.  

In June 1997 and March 1998, the Veteran stated that he had lost consciousness many times; however, in December 2006 and August 2011, he stated that he has never lost consciousness.  During the March 2012 Board hearing, the Veteran stated that he had eye trouble since the incident he described with the Marine guards, but then later in the hearing, he changed his story to say that these symptoms developed over time.  In addition, he denied having eye problems at his separation examination and denied blurred vision and visual problems during VA hospitalizations in November 1994, March 1995, and August 1995.  At his DRO hearing, the Veteran testified that he was in no scuffles in his childhood; however, at his October 2004 Board hearing, he testified that he boxed prior to service, and in December 2006, he stated that he was in 2 or 3 fights while in school.  At his October 2004 Board hearing, the Veteran also testified that the only time that he was cut up and bleeding or required sutures to the face was in the Navy after being beaten with clubs, yet in November 1994, he reported that a scar on his scalp was from an August 1994 assault when he was hit with a club.  

The Veteran's reports about the alleged beating by the Marine guards have also been contradictory.  For example, in a July 1997 statement, he reported that he lost consciousness for several minutes after the beating, but in June 1997, he stated that he was fighting consciousness, and in December 2006, he reported that he did not lose consciousness.  The Board also finds it suspicious that the Veteran reported multiple head injuries in treatment prior to the instant claim, but never mentioned any head injuries during service.  His first report of the alleged beating in service was in his 1997 claim for benefits.  

The Veteran's inconsistent statements lessen his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  It is not clear whether the Veteran is purposely providing inaccurate statements; however, the Veteran has made inconsistent statements regardless of the reason.  In light of the inconsistent statements, the Board must question the credibility of the statements.  In addition, multiple medical professionals have described the Veteran as a poor historian.  This is consistent with the Veteran's claimed memory difficulties.  As such, the Board finds the Veteran's statements regarding events during service and continuing symptomatology to be lacking credibility.  


B. Claimed Incident

As noted above, the Board finds the Veteran's statements regarding the claimed beating by Marine guards in service to be lacking credibility.  The Board recognizes that service-connection has already been awarded for headaches and face and head scars.  When service-connection was awarded for these disabilities, VA did not concede that the alleged assault occurred.  Instead, in August 2009, the Board resolved reasonable doubt in the Veteran's favor because multiple examiners opined that these disabilities more likely than not were etiologically related to in-service trauma.  Service records do document the Veteran being in a fight during service, but not being beaten in the head with clubs by multiple Marines.  

Simply put, there is no credible evidence to support a finding that the Veteran was beaten in the head with clubs during service.  There is evidence suggesting that this incident did not occur.  For example, no scars of the head or face were noted during the separation examination.  The skin was clearly examined, as the examiner noted marks on the left ankle and upper back caused by lacerations, as well as a vaccination scar.  The Veteran reported that the alleged incident occurred around April 1978; however, a May 1978 confinement physical examination revealed no injuries consistent with the alleged assault.  Again, it is clear that the skin was examined, as a left shoulder scar was noted.  The Veteran even reportedly denied physical complaints at that time.  He was also seen by a medical officer in June 1978, and while the physician noted that the Veteran had knocked out a petty officer (Navy enlisted, rather than Marine), there was no indication of any beating by Marines.  The physician specifically noted that the Veteran had only been in one fight of significance, which the Board presumes is the incident during which the Veteran knocked out the petty officer.  As such, the preponderance of the evidence is against a finding that the Veteran was beaten in the head with clubs by Marine guards.  

As the Board is finding that the preponderance of the evidence is against the occurrence of the incident described by the Veteran involving being beaten with clubs by Marine guards, all of the medical opinions stating that various disabilities are related to this incident are being afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).


C. Psychiatric Disorder

The Veteran has posited several theories on the development of a psychiatric disorder.  On numerous occasions, he has alleged that he has a psychiatric disability as a result of being hit in the head by Marine Guards.  In his May 1997 claim, he noted that possible causes of psychological damage included confinement with bread and water and mental abuse and humiliation by Marines.  In October 2004, he indicated that verbal abuse during service and being given only bread and water in the brig may have contributed to his mental state.  In March 2012, he stated that he was harassed in service and had to keep himself in a state of mind of "I'm going to have to hurt somebody," which could have caused his psychological condition in conjunction with being hit upside the head.  

The Veteran was diagnosed with PTSD by a VA examiner performing a mental disorder examination in March 1998 (in June 1997, this examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD).  In addition, a VA examiner performing a general medical examination in December 2006 noted that the Veteran had PTSD more likely than not related to service.  However, a VA examiner performing a PTSD examination in December 2006 found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the Board finds the December 2006 PTSD examiner opinion that the Veteran does not meet the criteria for a diagnosis of PTSD to be most probative.  This examination was provided specifically for the purpose of determining if the Veteran had PTSD, unlike the general medical examination performed that same month.  In addition, the December 2006 PTSD examiner administered the Mississippi PTSD Scale.  This test was not administered or taken into account by the March 1998 mental disorders examiner or the December 2006 general medical examiner.  The Veteran's score on this test was below the cutoff usually considered the minimum to meet the criteria for current PTSD in veterans.  Thus, the score was inconsistent with a diagnosis of PTSD.  The December 2006 PTSD examiner's opinion was offered after a review of the claims file, an examination and interview with the Veteran, and the administration of PTSD testing; therefore, it is the most probative evidence in this case in determining if the Veteran currently suffers from PTSD.  

Even assuming the diagnoses of PTSD are valid, the March 1998 and December 2006 diagnoses appear to be based on the Veteran's report of being beaten in the head with clubs by Marine guards.  The Board has found that the preponderance of the evidence is against a finding that this incident occurred.  As such, the diagnoses of PTSD based on this incident are of no probative value.  See Reonal, 5 Vet. App. at 460-61.  No competent evidence associates a diagnosis of PTSD with any mental abuse, verbal abuse, humiliation, or harassment inflicted upon the Veteran during service or as a result of confinement with bread and water for a three-day period.

While the Veteran was diagnosed with a personality disorder during service, he is not currently diagnosed with a personality disorder.  Moreover, the Board notes that personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In addition, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Since service, the Veteran has also been diagnosed with substance and alcohol abuse and dependence, psychotic disorder NOS, psychosis NOS, depression NOS, dementia due to head trauma, dementia due to multiple etiologies, major depression with psychotic features, schizoaffective depressed type, and schizoaffective disorder.  The first diagnosis of any psychiatric disorder after service was in November 1994, which was more than 15 years after his discharge from service.  This is evidence against any claim that any such disorder is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In addition, psychiatric evaluation at separation was normal, and the Veteran denied depression, excessive worry, and nervous trouble of any sort.

The Board recognizes that, after a VA general medical examination in December 2006, an examiner opined that the Veteran's psychological problems and memory loss were more likely than not service-related.  As no rationale was provided for this opinion, it has very little probative value.  See Nieves-Rodriguez, 22 Vet. at 300-01.

The only evidence other than the Veteran's statements (which have been found to be lacking credibility) relating any of the above psychiatric disorders to the Veteran's service are March 1998 and December 2006 VA examination reports showing diagnoses of dementia due to (at least in part) head trauma.  However, the March 1998 and December 2006 diagnoses of dementia due to head trauma appear to be based on the Veteran's report of being beaten in the head with clubs by Marine guards.  The Board has found that the preponderance of the evidence is against a finding that this incident occurred.  As such, the diagnoses of dementia due to head trauma based on this incident are of no probative value.  See Reonal, 5 Vet. App. at 460-61.

The Board recognizes that the Veteran was diagnosed with dementia due to multiple etiologies, including head trauma, after a November 1996 psychological consultation.  The head trauma described in the diagnosis appears to be head traumas that occurred prior to and after service, which does not support the claim for service-connection.  To the extent that the diagnosis may relate dementia to the Veteran's reported head trauma during service, the diagnosis would not be probative because the Board has found that the preponderance of the evidence is against a finding that the in-service incident described by the Veteran occurred.  See id.  

In summary, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a psychiatric disorder other than a personality disorder during service or for many years thereafter.  The Veteran is not currently diagnosed with a personality disorder, and the preponderance of the evidence is against a finding that he currently has PTSD.  The Veteran's report of being beaten in the head with clubs by Marines is not credible, and all medical opinions relating current disabilities to this incident are not of any probative value.  The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disorder related to his military service.  Accordingly, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


D. Memory Loss

The Veteran has recently reported that he had problems with his memory since service; however, he has made conflicting statements in this regard.  For example, in December 1996, he reported first noticing problems with his memory in 1993.  As discussed above, the Veteran's statements regarding in-service events and continuing symptomatology have been found to be lacking credibility.  

A neurologic evaluation was normal at separation from service, and the Veteran denied having loss of memory or amnesia.  During a November 1994 hospitalization, no cognitive defects were noted.  Short-term memory problems were first reported during a September 1996 hospitalization.  It was thought that there may have been some damage that occurred while the Veteran was boxing, such as a head injury.  The Veteran was referred for neuropsychological examinations, which revealed pervasive cognitive deficits, including memory problems that were consistent with the head injuries the Veteran reported he had sustained.  The diagnosis was dementia due to multiple etiologies (head trauma; alcohol-induced persisting dementia).  The lack of treatment and complaint of memory loss for more than 15 years after service is evidence against a finding that the Veteran has memory loss related to service.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  

After a March 1998 neurological examination, the Veteran was diagnosed with organic mental syndrome secondary to head trauma.  In July 1998, a psychiatrist noted that the Veteran appeared to have some permanent organic brain injury secondary to head trauma sustained while he was a boxer.  During a June 1997 PTSD examination, an examiner commented that the memory impairment was likely due to numerous head injuries and/or substantial substance abuse.  

After a neurological examination in December 2006, an examiner opined that memory loss and headaches were more likely than not related to the Veteran's claimed assault in service with head injury and stitches.  The examiner noted that post-service trauma may have contributed to the condition as well.  

During a PTSD examination in December 2006, the Veteran stated that his memory was "ruined" after being beaten with clubs during service.  The examiner noted that it was impossible to determine the precise cause of the Veteran's cognitive and memory impairment, and he opined that the post-military difficulties were most likely due to the addictive effects of ongoing substance abuse and multiple head injuries, including the alleged head injury he experienced while in the Navy.

After a PTSD examination in November 2009, an examiner opined that, if the attack described by the Veteran occurred, it might have caused or exacerbated his condition.  As such, it was the examiner's determination that the likelihood was "50/50" or "at least as likely as not" that the Veteran's cognitive impairment was related to his military service.  

The Board recognizes that, after a VA general medical examination in December 2006, an examiner opined that the Veteran's psychological problems and memory loss were more likely than not service related.  As no rationale was provided for this opinion, it has been assigned very little probative value.  See Nieves-Rodriguez, 22 Vet. at 300-01.

Essentially, multiple medical practitioners have diagnosed the Veteran with cognitive problems, including memory problems, as a result of head trauma.  As the Board has found that the preponderance of the evidence is against a finding that the Veteran was beaten with clubs in the head by Marines during service, any opinion that the Veteran has cognitive or memory problems as a result of this incident are of no probative value.  See Reonal, 5 Vet. App. at 460-61.

It is important to note that the Veteran has reported significant head trauma outside of his military service.  His reports include often being struck on the head as a child by his father struck him on the head, being "a human punching bag" for his two older brothers, and having head injuries playing football and lacrosse.  He has also reported being hit in back of the head with a baseball bat in 1991, hit in the scalp with a club and a bat in August 1994, assaulted in 1998 with severe head injuries, being a professional boxer, boxing and wrestling for recreation, having been sutured for a left eyebrow laceration after a fight with his brother in 1998, and being involved in numerous street fights where he was hit on head with bats, glass bottles, clubs, and other objects.  The Veteran also has a documented history of extensive substance abuse which included alcohol, marijuana, and cocaine.  

The Board finds the most probative opinions to be those offered after cognitive testing and a traumatic brain injury examination in August 2011.  After cognitive testing in August 2011, a VA psychologist opined that most likely the etiology of the Veteran's cognitive impairment was mixed, including childhood brain injuries (repeatedly hit in the head by his brothers during boxing and by his alcoholic father), sports-related concussions in high school, and a long history of polysubstance dependence and abuse.  Based on the psychologist's report, examination and interview, and a review of the claims file, a VA traumatic brain injury examiner assessed the Veteran as having mild traumatic brain injury with residual headaches.  The examiner opined that it is not at least as likely as not that the Veteran's chronic cognitive impairment was caused by a service-related traumatic injury.  He explained that, by the Veteran's report, the traumatic brain injury in service was mild in nature having been associated with either brief (2 minute or less) or no loss of consciousness, depending on the account.  The examiner explained that the magnitude of the cognitive problems were out of proportion to degree of deficits that would be expected as a residual effect of the type of mild traumatic brain injury that the Veteran suffered while in service.  The examiner rationalized that there were multiple factors suggesting that the Veteran's cognitive complaints and poor performance on neuropsychiatric testing were due to factors other than his service-related traumatic brain injury, such as his multiple non-service related traumatic brain injuries and the significant history of non-traumatic brain injury related factors (ethanol/drug abuse) that may be independently associated with cognitive impairment.  

These opinions were offered after a review of the relevant evidence and examination and interview of the Veteran.  Importantly, these opinions adequately consider all of the Veteran's reported head traumas rather than only the claimed beating in service for which he now seeks service connection.  

In summary, the Board finds that the preponderance of the evidence indicates that Veteran did not have any memory problems during service or for many years thereafter.  The Veteran's report of being beaten in the head with clubs by Marines is not credible, and all medical opinions relating current disabilities to this incident are not of any probative value.  The preponderance of the evidence is against a finding that the Veteran has a current cognitive disorder, to include memory loss, related to his military service.  Accordingly, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


E. Visual Disorder

The Veteran has recently reported that he has had visual problems since service; however, he has made conflicting statements in this regard.  For example, he denied having visual problems during VA hospitalizations after service, which directly contradicts the assertion that he developed the disorder in service.  As discussed above, the Veteran's statements regarding in-service events and continuing symptomatology have been found to be lacking credibility.  

An evaluation of the eyes was normal at separation from service, and the Veteran denied having eye trouble.  During November 1994, March 1995, and August 1995 hospitalizations, he also denied having blurred vision and visual problems.  

Since his military service, the Veteran has been diagnosed with intermittent iritis, blepharitis, chronic open angle glaucoma suspect (unlikely), left eye focal cataract, presbyopia, and physiologic cupping, although the earliest of these diagnoses comes from the late 1990s.  In fact, during a general medical examination as late as June 1997, an evaluation of the eyes revealed pupils equal and reacting to light, extraocular muscles intact, and no icterus.  This is evidence against a finding that he had an eye disability at that time or that any current eye disability is related to service.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  

In March 1999, the Veteran reported that he had blurred vision that began one year previously when he began taking a certain anti-psychotic medication.  The medication was switched, and in April 1999, the blurred vision reportedly improved.  This does not in any way suggest that an eye disability is related to service.  

The physician who performed VA eye examinations in November 2006, March 2009, and November 2009 opined that the Veteran's left eye focal cataract was traumatic in nature and at least as likely as not caused by his reported history of being assaulted in service.  The examiner also opined that presbyopia was related to the normal aging process and that the history of blepharitis is unrelated to the military service history of trauma.  In a February 2011 addendum report, the examiner stated that one cannot determine when the ocular trauma occurred, only that a focal traumatic cataract in the left eye exists.  

Essentially, the only eye disability that any evidence suggests is related to service is the left eye cataract.  While the examiner opined that this is related to the Veteran's claimed assault, such opinion has no probative value as the Board has found that the preponderance of the evidence is against a finding that the Veteran was beaten with clubs in the head by Marines during service.  See Reonal, 5 Vet. App. at 460-61.  Importantly, the examiner has noted that the date the ocular trauma occurred cannot be determined; only that a focal traumatic cataract exists.  As discussed above, the Veteran has an extensive history of head trauma unrelated to his service.  

In summary, the Board finds that the preponderance of the evidence indicates that Veteran did not have any visual problems during service or for many years thereafter.  The Veteran's report of being beaten in the head with clubs by Marines is not credible, and all medical opinions relating current disabilities to this incident are not of any probative value.  The preponderance of the evidence is against a finding that the Veteran has a current visual disorder related to his military service.  Accordingly, service connection is not warranted for a visual disorder.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.






ORDER

Entitlement to service connection for a psychiatric disorder, claimed as a personality disorder and PTSD, is denied.

Entitlement to service connection for memory loss, claimed as a residual of a head injury, is denied.

Entitlement to service connection for a visual disorder is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


